DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 13, 17, 20, 25, 35 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, “a subset” and “a codebook” are vague and indefinite as there is (are) an inherent (s) antecedent in line 5.
As per claim 17, line 6, see claim 1.
Any claim whose base claim is rejected is likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 13, 17, 20, 25, 35 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “ receive from the network  a codebook subset indication; determining a subset of a codebook based on the transmitted information associated with the uplink antenna configuration and the received codebook subset indication; 
determining a precoding matrix based on the received precoding matrix index and the determined subset of the codebook”. However, the specification as filed does not provide support for the limitations as recited in the claim.
The same analysis applies to similar limitations recited in claim 17.
 Any claim whose base claim is rejected is likewise rejected.
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. It is alleged that ““Support for determining a subset of a codebook based on determining of a subset of a codebook based on 1) the transmitted information associated with the uplink antenna configuration and 2) the received codebook subset indication. Such sections of the specification merely teach a codebook subset may be determined based on one or more antenna ports for vertical antennas and one or more antenna ports for horizontal antennas1 . In a further embodiment the specification teaches that the codebook subset may be determined as a function of antenna virtualization scheme2. And further the specification teaches in a further embodiment that the WTRU may determine an antenna virtualization index and it further teaches that a subset of the codebook may correspond to the antenna virtualization index3. 
It is further asserted that””support  for determining a precoding matrix based on the received precoding matrix index and the determined subset of the codebook” as recited in claim 1 can be found at least  in paragraphs [0096], [0102], [0127] and/or [0133]”. However, the sections of the specification noted by applicant do not teach explicitly the claimed limitations of determining a precoding matrix based on 1) the received precoding matrix index and 2) the determined subset of the codebook.  The specification merely teaches in para [0096] that a codebook includes precoding vectors/matrices having their own index. The index may be transmitted to a transmitter . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 Specification para. [0133]
        2 Specification para. [0150]
        3 Specification para. [0158]